Mr. Presiding Justice Barnes delivered the opinion of the court. 4. Guaranty, § 3*—when party signing a contract not bound as guarantor. Where a third party merely annexes his name to a contract in the body of which he is not mentioned, and which is a complete contract between other parties signing it and mentioned in it, such third person does not thereby become a party to the efficient and operative parts of the contract, his signature in such case being only an expression of assent to the act of the parties in making the contract.